Citation Nr: 1004136	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active duty service from November 1973 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
December 2008, when this issue was remanded for additional 
development.


FINDINGS OF FACT

1.  During his active duty service, the Veteran suffered an 
injury to the low back resulting in low back strain with x-
ray evidence of a fracture of T12.  

2.  The Veteran has periodically suffered low back 
symptomatology since service. 

3.  The Veteran suffered a subsequent injury to his low back 
as a result of a motor vehicle accident in 1998.

4.  It is at least as likely as not that the Veteran's 
current degenerative disc disease of the thoracolumbar spine 
is causally related to the inservice low back injury 


CONCLUSION OF LAW

Degenerative disc disease of the thoracolumbar spine was 
incurred in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a chronic back 
disability.  The Veteran essentially contends that his 
current back disability is a result of an injury suffered 
during active duty service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran suffered a significant fall during service in 
September 1975 (shown in the service medical records to be a 
fall from 20 to 35 feet from the mast of a ship).  This 
incident has been the focal point of the Veteran's primary 
contentions regarding service incurrence of chronic a back 
disability.  Service treatment records show that the Veteran 
was treated for complaints of "pain in R arm & L hip" and 
that x-rays revealed no fractures.  Detailed findings were 
noted involving the right forearm, right elbow, left forearm, 
left hand fingers, left knee, and the back of the head.  No 
suggestion of any back injury was noted.

Review of the service treatment records from active duty 
service does not otherwise reveal any suggestion of back 
problems or the onset of any chronic back disability, 
including following the September 1975 fall all the way 
through to his November 1977 separation from active duty 
service.

The Board notes that the claims file includes a medical 
treatment report dated in December 1977, following the 
Veteran's separation from active duty service, that otherwise 
appears to be a service treatment report.  This record shows 
that the Veteran complained of "mechanical back pain" at 
that time and that x-ray revealed a questionable "?old comp 
[compression] fx [fracture] T12."  The report considers that 
the possible old compression fracture may be from the fall in 
1975.    

The Board notes that an August 1980 reserve enlistment 
examination report is included with the Veteran's service 
treatment records.  This report shows that the Veteran was 
clinically examined and found to be clinically normal in all 
respects, including specifically with regard to his spine.  
No pertinent defects were noted.  Moreover, the Veteran 
completed a medical history questionnaire at that time in 
which he expressly denied experiencing any "recurring back 
pain" or having a history of "recurring back pain."  

A July 1990 VA examination report shows that the Veteran 
complained of back pain at that time.  The report contains a 
thorough discussion of the Veteran's history, including the 
in-service fall in 1975.  The impression was low back sprain 
with history of back injury; x-rays normal.  No etiology 
opinion is provided in this report.  

Private medical records dated in July 1998 document 
chiropractic treatment for lower back pain apparently related 
to a motor vehicle accident earlier that month.  Subsequent 
records dated into 2005 show continued treatment for low back 
complaints.  These records include various references to the 
lumbar spine and thoracic spine.

The appellant has submitted relatively recent evidence 
showing diagnosed back disability.  Private and VA outpatient 
treatment records show treatment for diagnosed chronic back 
disabilities.  A December 2002 private medical record 
contains a radiology study interpreted as showing 
"degenerative disk disease L1-2 and L5-S1 as well as T12-
L1."  The Board also notes a private medical record dated 
October 2004 shows that the Veteran complained of back pain 
that "essentially started yesterday."  A follow-up 
consultation report from November 2004 then states that "He 
has had back pain for some time.  He did injure his back in 
1975 and has had back pain off and on since then.  X-rays 
have shown degenerative joint disease."  A December 2004 
private medical record contains an MRI study showing "Broad 
based disk herniation at L5-S1 ...."

A June 2009 VA examination report is now of record and 
presents competent medical findings significant to this issue 
on appeal.  The examiner reviewed the claims file and 
discusses the Veteran's pertinent medical history.  The 
report notes that the Veteran "reports that the onset of 
lower back condition was in 1976 when 'it broke.'"  This 
injury was described as "he fell off a mas[t] on ship 
injuring the lower back.  [Treatment] at the time of the 
injury including [treatment] for right arm but did not treat 
the lower back as per veteran.  A year after injury he 
started 'having back problems.'"  The report notes that the 
Veteran described that he "was seen in medical and tests 
were ran and was told that his 'back has been broke for about 
a year.'"  The Veteran reported that he was given muscle 
relaxers for treatment, was discharged in 1977, received 
treatment from a chiropractor a year later for lower back 
pain, sought treatment at VA in 1978, and had physical 
therapy in the 1990's.  He further described that "he 
reinjured the back at work putting a tire on in 2004."

Following consideration of the history and examination of the 
disability, the examiner authored a medical opinion to 
address the pertinent medical questions in this matter.  The 
examiner noted that he reviewed the claims file and 
particularly noted "treatment documentation for claimed 
condition from 2004; chiropractor treatment documentation 
from 1998 with evidence of MVA [motor vehicle accident] 
7/3/1998."  The examiner also noted "no abnormal findings 
related to lower back on physical completed in 1980; 
documentation of fall in 1975 injuring right arm."  
Following consideration of all the pertinent information, the 
examiner concluded that "Current chronic back disability IS 
LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILTIY) CAUSED BY OR 
A RESULT OF residual of the veteran's fall from the mast of a 
ship in 1975 during the Veteran's active duty service, or was 
otherwise caused by the veteran's service."  The examiner 
explained a rationale, drawing from the discussion of history 
above and citing "clinical experience and rationale as 
noted, no chronic lower back condition established while on 
active duty, no evidence of treatment for compensable lower 
back condition within 1 year of discharge, all treatment 
documentation for lower back condition related to injuries 
sustained after active duty."

The facts of the present case do not show a clear nexus 
between the Veteran's current low back disability and the 
injury suffered during service.  The December 1977 medical 
record documenting low back pain and questionable x-ray 
evidence of a T-12 fracture does suggest that the Veteran did 
in fact suffer a low back injury during service.  However, 
the negative clinical findings on examination in August 1980 
together with the Veteran's express denial of low back 
symptoms at that time suggests that the inservice low back 
injury did not result in a chronic disability.  Such a 
conclusion is further supported by the lack of low back 
complaints for the next 10 years.  However, back complaints 
were again noted on VA examination in July 1990.  The 
examination report sets forth in great detail the Veteran's 
rendition of the inservice injury.  The Veteran reported that 
he fell on his back, but did not have back pain for 
approximately a year after the accident.  The report 
references periodic back problems ever since.  

A complicating fact in this case is an apparent subsequent 
low back injury as a result of a motor vehicle accident in 
1998.  It is clear from medical evidence since that time to 
the present that the veteran now suffers degenerative disc 
disease of the thoracolumbar spine.  The 2009 VA examiner's 
opinion discounts any nexus between the current back 
disability and service.  The examiner noted the lack of 
symptoms for a number of years as well as the 1998 accident.  
The Board understands the examiner's reasoning, and there is 
some basis for such a conclusion.  However, after reviewing 
the evidence from a longitudinal perspective, the Board is 
left with a lingering doubt as to whether the 1975 inservice 
injury has played a causative role in the development of the 
thoracolumbar dick disease.  The Veteran's statements, both 
in connection with his claim and as furnished to medical care 
providers over the years, has been carefully considered in 
this regard.  Except for his denial of back symptoms at the 
time of the 1980 examination, the Veteran's statements are 
generally in keeping with the facts and the Board finds no 
persuasive reason to discount his credibility.  

In sum, after weighing the positive evidence with the 
negative evidence, the Board believes that a balance of such 
evidence exists so as to warrant entitlement to service 
connection under the provisions of 38 U.S.C.A. § 5107(b).  
The evidence does not clearly compel such a grant, but there 
is such a state of equipoise of the evidence to warrant 
application of the doctrine of reasonable doubt. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in January 2009, the Veteran was furnished notice of 
the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to initiate an 
appeal from these "downstream" issues if he disagrees with 
the determinations which will be made by the RO in giving 
effect to the Board's grant of service connection.


ORDER

Service connection is warranted for degenerative disc disease 
of the thoracolumbar spine.  To this extent, the appeal is 
granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


